USCA11 Case: 20-12593     Date Filed: 06/02/2021     Page: 1 of 6



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 20-12593
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:13-cr-00161-PGB-DCI-1



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                    versus

DAVID WRIGHT,

                                                 Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                                (June 2, 2021)

Before LAGOA, BRASHER and DUBINA, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12593        Date Filed: 06/02/2021   Page: 2 of 6



      Appellant David Wright, a pro se federal prisoner, appeals the district

court’s order denying his motion for reconsideration of its denial of his request for

access to the internet for non-work related purposes, namely the Bureau of Prison’s

(“BOP”) Corrlinks email program (“Corrlinks”). On appeal, he argues that

Corrlinks is a monitored and secured closed network service that would facilitate

communication with his family who lives overseas, for whom telephonic and

traditional mail communications are burdensome or nonexistent. After reviewing

the record and reading the parties’ briefs, we affirm the district court’s order

denying Wright’s motion for reconsideration.

                                          I.

      In June 2013, a grand jury charged Wright with one count of attempting to

entice a minor to engage in sexual activity, in violation of 18 U.S.C. § 2422(b). The

district court released Wright on bond and placed him on home detention. He

subsequently failed to appear for trial, and in February 2015, a grand jury charged

him with failure to appear, in violation of 18 U.S.C. § 3146(a)(1), (b)(1)(A)(i). After

his arrest, he pled guilty to his charge of failure to appear, and later, pursuant to a

written plea agreement, pled guilty to the sex-crime charge. After a sentencing

hearing, the district court sentenced Wright to a total of 180 months’ imprisonment,

156 months for his enticement of a minor charge and 24 months for his failure to

appear charge, to run consecutively.


                                           2
          USCA11 Case: 20-12593       Date Filed: 06/02/2021    Page: 3 of 6



      Wright filed a pro se motion for limited access through the BOP computers.

He stated in his motion that because of the district court’s special condition of

supervised release that prohibited him from using or possessing a computer, he could

not accept a senior accountant position with his employer, Unicor, a prison

manufacturing corporation. He requested that the district court grant him access to

the BOP’s computers, which had limited and monitored internet access, for the

purpose of furthering his education and career. The district court denied the motion

without prejudice because Wright failed to submit evidence indicating that the

program was still available to him, whether accessing the internet was required for

the program, or the program’s duration.

      Wright filed another motion, asking again for access to the BOP’s computers

for educational purposes and additionally seeking access to Corrlinks, a monitored

and secure email program, to communicate with family who lived overseas. He

mentioned that his wife and daughter lived in Pakistan, where mail service was

nonexistent and communication with them was difficult. He responded that the

program was still available to him, it did not require internet access, and the program

would remain available to him for the remainder of his sentence. Wright submitted

a BOP statement and a letter from a corporate accountant with the BOP to support

his assertions. In March 2020, the district court, construing Wright’s motion as a

motion for reconsideration, denied the motion to the extent that it sought internet


                                          3
          USCA11 Case: 20-12593        Date Filed: 06/02/2021    Page: 4 of 6



access to communicate with his family for non-work related purposes, noting that

Wright had sought more expansive relief than in his original motion.

      In June 2020, Wright filed a revised motion for access to Corrlinks. He

explained the Corrlinks email program in more detail, reasserted the difficulty he

had communicating with his family in Pakistan, noted that his mother would be

moving to Pakistan within the next two years, asserted that his crime did not involve

a victim but, rather, an undercover police officer, so he would not be a danger to the

community if he could access Corrlinks, and noted that he had been a model

prisoner. The district court construed the motion as a motion for reconsideration of

its partial grant and partial denial of his first reconsideration motion. The district

court denied the motion because it found that Wright provided additional arguments

and information that did not constitute new evidence, an intervening development

or change in the law, or the need to prevent a manifest injustice or correct clear error.

Wright filed a notice of appeal, stating that he appealed from an Order to Grant

Access to the [BOP] Corrlinks Email Program, entered on June 24, 2020.

                                           II.

      Generally, we review the district court’s denial of a motion for

reconsideration for abuse of discretion. See United States v. Llewlyn, 879 F.3d

1291, 1294 (11th Cir. 2018) (context of a motion for reconsideration of a motion

denying a sentence reduction). “A district court abuses its discretion if it applies


                                           4
          USCA11 Case: 20-12593       Date Filed: 06/02/2021   Page: 5 of 6



an incorrect legal standard, follows improper procedures in making the

determination, or makes findings of fact that are clearly erroneous.” United States

v. Harris, 989 F.3d 908, 911 (11th Cir. 2021) (quotation marks omitted). An abuse

of discretion also occurs when a district court commits a clear error of judgment.

Id. at 912.

      We permit motions for reconsideration in criminal cases even though such

motions are not expressly contemplated by the Federal Rules of Criminal

Procedure. United States v. Vicaria, 963 F.2d 1412, 1413-14 (11th Cir. 1992). In

the civil context, motions for reconsideration “cannot be used to relitigate old

matters, raise argument or present evidence that could have been raised prior to the

entry of judgment,” which includes “new arguments that were previously

available, but not pressed.” Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949,

957 (11th Cir. 2009) (quotation marks omitted).

      We liberally construe pleadings filed by pro se litigants. United States v.

Webb, 565 F.3d 789, 792 (11th Cir. 2009). However, when a defendant offers no

argument regarding an issue on appeal, we consider the argument abandoned.

United States v. Cunningham, 161 F.3d 1343, 1344 (11th Cir. 1998). Similarly,

passing reference to an issue, or raising the issue in a perfunctory manner without

argument or supporting authority, is insufficient to save the issue from

abandonment. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir.


                                          5
          USCA11 Case: 20-12593       Date Filed: 06/02/2021   Page: 6 of 6



2014). A district court’s judgment is due to be affirmed when a defendant

abandons an issue on which he must prevail in order to obtain a reversal. Id. at

680.

                                              III.

       Here, because Wright has abandoned any challenge to the district court’s

denial of his reconsideration motion, the district court’s judgment is due to be

affirmed. Even when liberally construed, Wright proffers no argument or citations

to legal authority as to his reconsideration motion, nor does he demonstrate how

the district court erred in denying his motion. Thus, we conclude from the record

that the district court did not abuse its discretion because Wright’s reconsideration

motion attempted to relitigate old matters and present previously available, but

unadvanced, arguments. Thus, we decline to address whether Wright has made a

threshold showing of exhaustion, or whether Wright’s initial motion requesting

access to Corrlinks was an appropriate avenue to challenge the conditions of his

confinement. Accordingly, for the aforementioned reasons, we affirm the district

court’s order denying Wright’s motion for reconsideration.

       AFFIRMED.




                                          6